DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 9/3/2019.  Currently claims 1-21 are pending and rejected below.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiptaed by Weymouth (GB 2503651 A).
Weymouth teaches (paras [003], [023]-[024], fig 3) discloses a microneedle device: a microneedle bead) comprising a substrate and a plurality of microneedles projecting from the substrate, wherein the substrate is substantially spherical (fig 3) and wherein in use, the microneedle device has three-dimensional movement (para [023]). The device is used to penetrate the skin to enhance delivery of therapeutic or cosmetic agents (pg 1 -2, para [008]), are disposable (pg 2) and may be constructed from materials including plastic (i.e. a polymeric material) or a metal (paras [019], [021]). The beads may be around 4 mm in diameter with needles of various lengths and sizes, but preferably of around 1 mm in length, and may be of a conical configuration (para [003], fig 3). Therefore Weymouth anticipates claims 1,2, 5 and 8-14.


    PNG
    media_image1.png
    453
    444
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traverso et al. (WO 2013/101908 A1 or US 2013/0165772 A2) in view of Weymouth (GB 2503651 A)
Traverso discloses a microneedle device comprising a substrate and a plurality of microneedles projecting from the substrate, wherein in use, the microneedle device has three-dimensional movement (D2: paras [0048], [0051], [00144], fig 5). The device of Traverso can be coated with a therapeutic or cosmetic agent for oral delivery (Traverso: paras [0004]-[0006], [0076], [0079], [0091 ]-[0092]), is disposable (Traverso: para [0059]), comprises hydrogel, silicon, polymer, glass, ceramic or metal (para 
Claims 15 and 16 define a capsule for oral administration comprising the microneedle device of the invention. Traverso (paras [00132]-[00133], [00144]-[00145]) discloses oral administration of the microneedle device as an enteric capsule, thereby rendering obvious these claims.
Traverso (para [0051]) discloses that the microneedle device comprises biocompatible materials such as hydrogel. The additional feature of claim 3, relating to the specific choice of the hydrogel, constitutes a minor implementation detail that does not add anything of inventive significance to the subject-matter of the claim; it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traverso et al. (WO 2013/101908 A1 or US 2013/0165772 A2) in view of Weymouth (GB 2503651 A) in further view of Lim, S. H. et al. (Three-dimensional printing of a microneedle array on personalized curved surfaces for dual-pronged treatment of trigger finger. Biofabrication, 10 January 2017, Vol. 9, pages 1 -13 [Retrieved on 2018-05-11]).
Claims 17-21 define a method of forming the microneedle device of the invention. Traverso in view of Weymouth differs from claims 17 and 18 in 3D printing said microneedle device. Lim (whole 
The additional features of claims 19-21 define the corresponding technical subject-matter of claims 3 and 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783